Title: From George Washington to Robert Hanson Harrison, 7 October 1769
From: Washington, George
To: Harrison, Robert Hanson



Dr Sir
Mount Vernon Octr 7th 1769

I am informd that the Bill in Chancery exhibited against me by Mr Ross and others was presented and receivd last Court & an Order made for me to answer—I formerly told Mr Ellzey that, seeing no cause why he might not prepare the answer also (as I wanted nothing but my due, & not to procrastinate matters)

he might do it accordingly but how far his ill health may suffer him to prosecute business I do not know & therefore I shoud be glad if you woud take the Affair in hand so far at least as to assist in putting in the answer and to see that no delay happens that can be avoided—For this purpose I furnish you with all the materials which I conceive to be necessary (to wit) His Conveyance of the Land & Bills of Sale one of which you will perceive is a Counter Security against Colo. Mason’s demand which was made eight Months ago in form—I also give you a Short Sketch of my claim on Captn Posey (Including Colo. Masons Debt) but as there is a small open Acct between Us I do not know precisely how the Balle stands and therefore mention this as I mean to be exact in my answer—If it be judged necessary that this Balle shoud be ascertaind previous to my answering I will endeavour to do it tho. I believe it is no easy matter to find the Captn at home, and still more difficult to take him in a trim capable of business—and yet to do him Justice he came here on Monday last perfectly Sober and proposed of his own voluntary motion to sell his Estate finding it in vain to struggle any longer against the Torrent of Debt that oppresses him, and seeming desirous that I shoud be present at the Sale fixed it to the 23d Inst. as I coud not delay my Journey to Williamsburg longer than the 25th—What Revolution may happen in the System of his Politicks between this and then I will not undertake to say but coud wish a final Decree (if now necessary under his present determination) coud take place this Court and the Sale depending confirmd, as it will be sufficiently promulged by its appearance in the Virginia and Maryland Gazettes & at most publick places in this Colony notwithstanding the short notice—I might also add that Mr Posey expects nothing else than a final determination of the matter next Court inasmuch as he told me that he neither had, nor intended to make, any defence to it, & was desirous of knowing the worst at once. I am Dr Sir, Yr Most Obedt Hble Servt

Go: Washington

